Title: To James Madison from Robert Ritchie, 18 September 1801 (Abstract)
From: Ritchie, Robert
To: Madison, James


18 September 1801, “On board the Brig General Warren, Pennsyla. Quarentine Ground.” Announces his arrival from Port Républicain to attend to personal business. The suddenness of his decision to depart precluded his giving JM earlier notice. Has arranged for his assistant, John Linn, to perform consular duties during his absence. Requests president’s approval for a few months’ leave to conduct business.
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 2 pp. Below his signature, Ritchie noted his address as “At Wm. Jones Esqre. / Philadelphia.”


   A full transcription of this document has been added to the digital edition.
